

115 HR 5439 IH: To provide for a single point of contact at the Internal Revenue Service for the taxpayers who are victims of tax-related identity theft.
U.S. House of Representatives
2018-04-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5439IN THE HOUSE OF REPRESENTATIVESApril 9, 2018Mr. Renacci (for himself and Mr. Lewis of Georgia) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo provide for a single point of contact at the Internal Revenue Service for the taxpayers who are
			 victims of tax-related identity theft.
	
		1.Single point of contact for tax-related identity theft victims
 (a)In generalThe Secretary of the Treasury (or the Secretary’s delegate) shall establish and implement procedures to ensure that any taxpayer whose return has been delayed or otherwise adversely affected due to tax-related identity theft has a single point of contact at the Internal Revenue Service throughout the processing of the taxpayer’s case. The single point of contact shall track the taxpayer’s case to completion and coordinate with other specialized units to resolve case issues as quickly as possible.
			(b)Single point of contact
 (1)In generalFor purposes of subsection (a), the single point of contact shall consist of a team or subset of specially trained employees who—
 (A)have the ability to work across functions to resolve the issues involved in the taxpayer's case; and
 (B)shall be accountable for handling the case until its resolution. (2)Team or subsetThe employees included within the team or subset described in paragraph (1) may change as required to meet the needs of the Internal Revenue Service, provided that procedures have been established to—
 (A)ensure continuity of records and case history; and (B)notify the taxpayer when appropriate.
					